Citation Nr: 0700457	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  98-02 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
diverticulitis with polyps.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had a total of 12 years and 11 months of active 
duty.  He most recently served on active duty from October 
1967 to October 1970 and from April 1979 to April 1985. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) VA Regional Office (RO) 
in Saint Louis, Missouri, that granted service connection and 
a noncompensable evaluation for diverticulosis; and denied an 
increased (compensable) rating for hemorrhoids.  The RO also 
denied entitlement to service connection for anemia.  The 
veteran submitted a notice of disagreement with this decision 
in May 1997, but a statement of the case has not been issued.  

In June 2004 the Columbia, South Carolina, RO issued a 
decision determining that new and material evidence had not 
been received to reopen a claim of service connection for 
anxiety disorder.  The veteran submitted a notice of 
disagreement in May 2005, and the New York, New York, RO 
issued a statement of the case on that issue in June 2006.  
The veteran did not submit a substantive appeal and the RO 
closed the appeal without certifying it to the Board.  
Because an appeal was not perfected, the Board will not 
assume jurisdiction over this issue.

In May 2005, the RO denied entitlement to service connection 
for back, left knee and hearing loss disabilities as well as 
tinnitus.  The veteran submitted a notice of disagreement 
with the denials in June 2006.  A statement of the case has 
not yet been issued.

The issues of entitlement to service connection for anemia; 
tinnitus; and back, left knee, hearing loss disabilities are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran has stable, asymptomatic diverticulitis with 
no complaints of abdominal pain or disturbances of bowel 
function.

2.  The veteran's external and internal hemorrhoids have been 
small to medium sized and there are no signs of anemia, no 
fistular noted and no evidence of bleeding.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for diverticulitis 
have not been met at any time since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7327 (2006). 

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's claim for a higher initial rating for 
diverticulitis, once service connection is established, the 
claim is substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated September 2003, the RO 
informed the veteran of the medical and other evidence needed 
to substantiate his claim for an increased rating for 
hemorrhoids, and a higher initial rating for diverticulosis.  
The letter told him what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that he was to provide VA information describing additional 
information or the information itself and that he was 
ultimately responsible for ensuring that VA received needed 
evidence.  This notice served to tell him to submit relevant 
records in his possession.  The veteran demonstrated his 
actual knowledge of the need to submit relevant evidence in 
his possession by submitting private medical records and 
additional information in December 2003, May 2005 and June 
2006.

There was a timing deficiency with the September 2003 letter, 
because it was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeals the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  The veteran received notice about the 
evidence needed to establish a rating and an effective date 
in a March 2006 letter.  The timing deficiency of this letter 
was also cured by readjudication after the notice was 
provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent comprehensive VA 
examinations in August 1996, July 1998, July 2002 and October 
2003.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  


I.  Entitlement to an initial compensable evaluation for 
diverticulitis with polyps.

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Schedular Rating Criteria for Diverticulitis

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (Diagnostic Code 7301), or 
colitis, ulcerative (Diagnostic Code 7323), depending on the 
predominant disability picture.  Under Diagnostic Code 7319, 
a non-compensable rating is assigned for mild; disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is the maximum rating and is 
warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319. 

Factual Background

In August 1996, the veteran underwent a VA examination.  The 
examiner noted that the veteran had abdominal pain when he 
had a bowel movement while occasionally having diarrhea.  The 
diagnosis was a history of diverticulitis and hemorrhoids.

In July 1998, the veteran underwent a VA examination after 
having polyps removed in 1997.  The veteran reported being 
constipated every other day.  However, he had no abdominal 
pain.  The diagnosis was diverticula in the right colon.

In July 2002, the veteran underwent a VA examination for 
diverticulitis.  He denied abdominal pain, vomiting, 
diarrhea, nausea or constipation.

A September 2003 progress note from the VAMC reports that the 
veteran had diverticulitis which was stable and asymptomatic.  

In October 2003, the veteran underwent a VA examination.  It 
was noted that he had diverticulitis with removal of polyps, 
tubular adenoma and sigmoid polyp tubular adenoma.  The 
examiner also noted that the veteran was not currently on any 
treatment for diverticulitis, and stated that there was no 
abdominal discomfort.

A treatment note in September 2005 from the Brooklyn, New 
York VAMC noted that the veteran had diverticulitis that was 
stable and asymptomatic.

A treatment note in February 2006 from the Brooklyn, New York 
VAMC again noted diverticulitis that was stable and 
asymptomatic.

A progress note in April 2006 from the VAMC noted that the 
veteran had polyps removed in 1997 and had a history of 
diverticulitis.

Analysis

Treatment notes have noted that the veteran has stable, 
asymptomatic diverticulitis with no complaints of abdominal 
pain.  Additionally, VA examinations in July 1998, July 2002 
and October 2003 reported no abdominal discomfort or frequent 
bowel disturbance.

There is no evidence since the effective date of service 
connection that the veteran has met most of the criteria for 
the 10 percent rating.  Therefore, the weight of the evidence 
is against the grant of a compensable rating.  38 C.F.R. §§ 
4.3, 4.7, 4.21 (2006).

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case, marked interference with employment has not 
been shown or alleged and the disability has not required 
frequent periods of hospitalization.  The criteria for 
referral for extraschedular consideration are not met.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted above, there has been no period since the effective 
date of service connection when the disability met the 
criteria for a compensable evaluation.  Staged ratings are 
not warranted.  

The weight of the evidence is against the claim, hence 
reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).



II.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

Schedular criteria for hemorrhoids

Hemorrhoids have been rated noncompensably disabling for the 
entire period since the effective date of service connection, 
under Diagnostic Code 7336. 

Diagnostic Code 7336, provides a noncompensable rating for 
hemorrhoids that are mild or moderate.

A 10 percent rating is provided for hemorrhoids that are 
"large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrence."

A 20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2006).  


Factual Background

The veteran claims that he suffers from pain and bleeding as 
a result of his hemorrhoids.  He also contends that he has 
anemia which would warrant a higher evaluation under 
Diagnostic Code 7336.

In August 1996, the veteran underwent a VA examination for 
his hemorrhoids.  The examiner noted a history of hemorrhoids 
since 1985.  No external hemorrhoids were seen.

A July 1998 VA examination noted that he had no fistula.  The 
diagnosis was hemorrhoids.  

In July 2002, the veteran underwent another examination for 
his service connected hemorrhoids.  The examiner noted a 
history of hemorrhoids.  The veteran stated that his 
hemorrhoids bled once to twice per week.  The examination 
revealed several external hemorrhoids without thrombosis, 
nontender. 

In October 2003, the veteran again underwent a VA examination 
for his hemorrhoids.  He had a history of hemorrhoids and 
stated that at times he did bleed from his hemorrhoids.  On 
examination, the veteran had both internal and external 
hemorrhoids that were small to medium in size.  There were no 
signs of anemia and no evidence of bleeding.  No fistular was 
noted.  The diagnosis was stable hemorrhoids.

In a January 2005 psychiatric examination at the New York VA 
Medical Center (VAMC) the treating doctor noted that the 
veteran had a diagnosis of hemorrhoids.  In August 2005, a 
treatment note again from the Brooklyn, New York VAMC stated 
that the veteran had a past history of hemorrhoids.


Analysis

The veteran's hemorrhoids have been diagnosed as small to 
medium in size with no thrombosis or tenderness.  While the 
veteran has claimed bleeding and anemia as a result of his 
hemorrhoids, the October 2003 VA examination stated that 
there is no bleeding and no anemia.

There is no evidence since the effective date of service 
connection that the veteran has met most of the criteria for 
the 10 percent rating.  Therefore, the weight of the evidence 
is against the grant of a compensable rating.  38 C.F.R. §§ 
4.3, 4.7, 4.21 (2006).

In this case, marked interference with employment has not 
been shown or alleged and the disability has not required 
frequent periods of hospitalization.  The criteria for 
referral for extraschedular consideration are not met. 38 
C.F.R. § 3.321(b) (2006).


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for diverticulitis with polyps is denied.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied. 


REMAND

The RO has not issues a statement of the case in response to 
the notices of disagreement with regard to the claims for 
service connection for anemia, tinnitus, and back, left knee, 
and hearing loss disabilities.  These issues must be remanded 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following:

Issue a statement of the case on the 
issues of entitlement to service 
connection for anemia, a back disability, 
left knee disability, hearing loss 
disability, and tinnitus.  Only if a 
sufficient substantive appeal is received 
should these issues be certified to the 
Board.  If a sufficient substantive 
appeal is not received, the appeals 
should be closed.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006)




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


